275 S.W.3d 388 (2009)
Elizabeth MCCULLOUGH, Appellant,
v.
Steven ALBIN, Respondent.
No. WD 69381.
Missouri Court of Appeals, Western District.
February 3, 2009.
Steven A. Fritz, Sedalia, MO, for Appellant.
*389 James C. Spangler, Sedalia, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Elizabeth McCullough appeals the circuit court's judgment awarding her damages resulting from an automobile accident but assessing her comparative fault at forty-five percent. We affirm. Rule 84.16(b).